182 S.W.3d 593 (2005)
Glen GARRETT, Appellant,
v.
UMB BANK, N.A., Respondent.
No. ED 86065.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2005.
Motion for Rehearing and/or Transfer Denied January 9, 2006.
Application for Transfer Denied February 28, 2006.
Charles B. Cowherd, Springfield, MO, JoAnn T. Sandifer, St. Louis, MO, for appellant.
James J. Virtel, Ann E. Buckley, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 9, 2006.

ORDER
PER CURIAM.
Glen Garrett ("Garrett") appeals from the trial court's grant of summary judgment in favor of UMB Bank, N.A. f/k/a UMB Bank of Monett ("UMB") on Garrett's claims for slander and malicious prosecution.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their *594 information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).